DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 9-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 27 April 2022.

Claim Objections
Claims 3, 15 and 19 are objected to because of the following informalities.

Claim 3 recites “the load on the rotor” and the examiner respectfully recommends reciting “the actual load on the rotor” to maintain consistency of claim terminology with claim 1.

Claim 15 recites “the at least one component” and the examiner respectfully recommends reciting “the component” to maintain consistency of claim terminology with claim 14.

Claim 19 recites “the at least one component” and the examiner respectfully recommends reciting “the component” to maintain consistency of claim terminology with claim 14.

Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a controller in claim 1 and a converter controller in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 8 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites “the plurality of response signatures” in line 1 and depends from claim 1 which recites “a plurality of estimated response signatures,” “at least two actual response signatures” and “two or more corresponding estimated response signatures;” it is not clear to which response signatures recited in claim 1, the response signatures of claim 2 refer to.
	Claims 3-5 depend from claim 2 and fail to remedy its deficiencies.
Clarification and/or amendment is respectfully requested.
Claim 4 recites the limitation "the wind loading" in line 3-4. There is insufficient antecedent basis for this limitation in the claim.
Clarification and/or amendment is respectfully requested.

Claim 8 recites “of at least one component” in line 3 and depends from claim 1 which recites “of at least one component;” it is not clear if at least one component recited in claim 8 refers to the same at least one component in claim 1 or a different and additional at least one component.
	Clarification and/or amendment is respectfully requested.

Claim 14 recites “a controller” in line 8 and also recites “a controller” in line 21-22; it is not clear if a controller recited in line 21-22 refers to the same controller in line 8 or a different and additional controller.
Claims 15-20 depend from claim 14 and fail to remedy its deficiencies.
	Clarification and/or amendment is respectfully requested.

Claim 15 recites “the plurality of response signatures” in line 1 and depends from claim 14 which recites “at least two actual response signatures,” “two or more corresponding estimated response signatures” and “a plurality of estimated response signatures,” it is not clear to which response signatures recited in claim 15, the response signatures of claim 14 refer to.
Furthermore, claim 15 recites “a tower” in line 6 and depends from claim 14 which recites “a tower;” it is not clear if a tower recited in claim 15 refers to the same tower in claim 14 or a different and additional tower.
	Claim 16 depends from claim 15 and fails to remedy its deficiencies; note claim 16 also recites “the plurality of response signatures” and a potential amendment to claim 15 to solve the instant issue could also apply to claim 16.
Clarification and/or amendment is respectfully requested.

Claim 16 recites the limitation "the wind loading" in line 4. There is insufficient antecedent basis for this limitation in the claim.
Clarification and/or amendment is respectfully requested.

Claim 19 recites “a shortened time interval” in line 1-2 and depends from claim 18 which recites “a shortened time interval;” it is not clear if a shortened time interval recited in claim 19 refers to the same shortened time interval in claim 18 or a different and additional shortened time interval.
Furthermore, Claim 19 recites “a generator” in line 7 and depends from claim 14 which recites “a generator;” it is not clear if a generator recited in claim 19 refers to the same generator in claim 14 or a different and additional generator.
Claim 20 depends from claim 19 and fails to remedy its deficiencies.
Clarification and/or amendment is respectfully requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 6-7, 14-15 and 17-18 (as far as claims 2, 14-15 and 17-18 are definite and understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiremath et al – hereafter Hiremath – (US 20120141275 A1; also published as US 8,454,311 B2) in view of Ehsani et al – hereafter Ehsani – (US 20150354402 A1).

Regarding claim 1, Hiremath teaches a method for controlling a wind turbine in response to a blade liberation event (¶7, note “controller is configured to receive signals from the sensor and initiate an automatic response upon determination that a separation has occurred”), the wind turbine having a rotor with a rotatable hub (Fig.8, 18) and a plurality of rotor blades (Fig.8, 16) mounted thereto, the method comprising:
determining a plurality of estimated response signatures (¶8, note “a plurality of the sensors disposed within the rotor blade so as to monitor the physical characteristic;” ¶9, note “sensor is a light sensor configured to detect internal light within the rotor blade resulting from a separation;” ¶10, note “sensor may be an acoustic sensor configured within the internal cavity of the rotor blade to detect an increased noise level within the blade resulting from a separation;” ¶11, note “sensor may be a pressure sensor configured to detect a change in ambient pressure within the rotor blade resulting from a separation;” ¶12, note “sensor may be a distance sensor configured within the internal cavity of the rotor blade to detect a change in the distance between the shell members resulting from a separation;” ¶13, note “distance sensor may be an electrical sensor that is configured to detect a change in an electrical characteristic generated from a separation”) for the wind turbine corresponding to a plurality of different blade liberation events;
collecting sensor data via a plurality sensors during operation of the wind turbine, the sensor data being indicative of a response of at least one component of the wind turbine to an actual rotor loading (see references above to ¶8-13);
identifying at least two actual response signatures within the sensor data (¶15, note “The monitored physical characteristic may be one or combination of light, sound, or pressure within the rotor blade;” emphasis added);
determining whether the at least two actual response signatures equal or exceed two or more corresponding estimated response signatures of the plurality of estimated response signatures so as to determine the presence of a blade liberation event (¶15, note “method includes monitoring a physical characteristic within an internal cavity of the rotor blade and detecting changes in the physical characteristic that indicate occurrence of a separation … monitored physical characteristic may be one or combination of light, sound, or pressure within the rotor blade;” emphasis added); and
in response to detecting the blade liberation event, initiating, with a controller (this element is interpreted under 35 U.S.C. 112(f) as at least one processor to accomplish the claimed function, and equivalents thereof. Hiremath teaches a controller, Fig.6-7, 56), a shutdown control logic to protect the wind turbine (¶35, note “system controller 56 may, for example, generate a brake or stop signal that causes the rotor hub 18 (FIG. 1) to rotationally lock and prevent further rotation of the blades 16 in order to prevent any further damage to the blades or tower”). Hiremath further teaches that this method helps prevent damage to the blades or tower (¶35, note “prevent further rotation of the blades 16 in order to prevent any further damage to the blades or tower”).
Hiremath does not explicitly teach the shutdown control logic being a rapid shutdown control logic.
Ehsani teaches  wind turbine blade abnormalities and, more particularly, to determining when physical characteristics of a blade deviate from a predetermined characterization of the blade (¶2). Ehsani further teaches a failure detection system that may stop the rotor immediately when abnormal behavior is identified (¶54); note this method helps preventing catastrophic failure of the wind turbine (¶5).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Hiremath by having the shutdown control logic being a rapid shutdown control logic based on the teachings of Ehsani (immediate shut down) because this would require a simple substitution of one known element (stopping of Hiremath) for another (immediate stopping of Ehsani) to obtain predictable results (prevention of damage/failure of the wind turbine).

Regarding claim 2, Hiremath and Ehsani further teach the plurality of response signatures comprise at least one of a load magnitude, a direction of the load being along a pitch axis, an acceleration vector of the at least one component, a first excitation frequency, a sensor communication loss, an acoustic signature corresponding to blade liberation (Hiremath ¶10, note “sensor may be an acoustic sensor configured within the internal cavity of the rotor blade to detect an increased noise level within the blade resulting from a separation”), a vibration signature corresponding to blade liberation, a bending moment affecting a rotor shaft or a tower of the wind turbine, or a combination thereof.

Regarding claim 6, Hiremath and Ehsani further teach determining a type of blade liberation event based on the at least two actual response signatures (¶15, note “The monitored physical characteristic may be one or combination of light, sound, or pressure within the rotor blade;” emphasis added), wherein the type of the blade liberation event comprises a departure of at least a portion of one of the plurality of rotor blades (Fig.4-7, note liberation at trailing edge 26).

Regarding claim 7, Hiremath and Ehsani further teach the rapid shutdown control logic comprises decelerating the rotor in a shortened time interval relative to a nominal shutdown control logic (Ehsani ¶54, note stopping the rotor immediately decelerates a rotor in a shorter time period that nominal shut downs which could include allowing the rotor to keep rotating).

Regarding claim 14, Hiremath teaches a wind turbine (Fig.1), comprising:
a tower (Fig.1, 12);
a nacelle (Fig.1, 14) mounted atop the tower;
a rotor (Fig.1, 16/18) mounted to the nacelle, the rotor comprising a rotatable hub (Fig.1, 18) having a plurality rotor blades (Fig.1, 16);
a generator disposed within the nacelle and operably coupled to the rotor via a gearbox and a high-speed shaft (¶2, note “lift force generates torque on the main rotor shaft, which is geared to a generator for producing electricity;” note geared configuration inherently includes a high-speed shaft); and,
a controller communicatively coupled to a plurality of sensors, the generator, the controller comprising at least one processor configured to perform a plurality of operations (Fig.6-7, controller 56; note sensors at ¶8-13), the plurality of operations comprising:
collecting sensor data via the plurality sensors during operation of the wind turbine, the sensor data being indicative of a response of a component of the wind turbine to a rotor loading (¶8, note “a plurality of the sensors disposed within the rotor blade so as to monitor the physical characteristic;” ¶9, note “sensor is a light sensor configured to detect internal light within the rotor blade resulting from a separation;” ¶10, note “sensor may be an acoustic sensor configured within the internal cavity of the rotor blade to detect an increased noise level within the blade resulting from a separation;” ¶11, note “sensor may be a pressure sensor configured to detect a change in ambient pressure within the rotor blade resulting from a separation;” ¶12, note “sensor may be a distance sensor configured within the internal cavity of the rotor blade to detect a change in the distance between the shell members resulting from a separation;” ¶13, note “distance sensor may be an electrical sensor that is configured to detect a change in an electrical characteristic generated from a separation”), identifying at least two actual response signatures within the sensor data, determining whether the at least two actual response signatures equal or exceed two or more corresponding estimated response signatures of a plurality of estimated response signatures so as to determine the presence of a blade liberation event (¶15, note “method includes monitoring a physical characteristic within an internal cavity of the rotor blade and detecting changes in the physical characteristic that indicate occurrence of a separation … monitored physical characteristic may be one or combination of light, sound, or pressure within the rotor blade;” emphasis added), wherein the plurality of estimated response signatures correspond to a plurality of different blade liberation events (see explanation of ¶8-13 above), and
in response to detecting the blade liberation event, initiating, with a controller, a shutdown control logic to protect the wind turbine (¶35, note “system controller 56 may, for example, generate a brake or stop signal that causes the rotor hub 18 (FIG. 1) to rotationally lock and prevent further rotation of the blades 16 in order to prevent any further damage to the blades or tower”). Hiremath further teaches that this method helps prevent damage to the blades or tower (¶35, note “prevent further rotation of the blades 16 in order to prevent any further damage to the blades or tower”).
Hiremath does not explicitly teach the rotor blades secured to the rotor hub via a pitch drive mechanism; the controller in communication with the pitch drive mechanism; the shutdown control logic being a rapid shutdown control logic.
Ehsani teaches  wind turbine blade abnormalities and, more particularly, to determining when physical characteristics of a blade deviate from a predetermined characterization of the blade (¶2); the blade may be connected to a hub using pitch bearings such that each blade may be rotated around its longitudinal axis to adjust the blade's pitch … pitch angle of a blade may be controlled by linear actuators or stepper motors, for example, connected between the hub and the blade (¶20). Ehsani further teaches a failure detection system that may stop the rotor immediately when abnormal behavior is identified (¶54); note this method helps preventing catastrophic failure of the wind turbine (¶5).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the wind turbine of Hiremath by having the rotor blades secured to the rotor hub via a pitch drive mechanism as taught by Ehsani because this is a known configuration that allows maximizing and/or controlling wind power conversion of the wind turbine and in some instances for maintenance/protection of the wind turbine (note that a wind turbine pitch drive mechanism is inherently in communication with a wind turbine controller in order to perform the desired pitch control during various operating conditions); and by further modifying the method of Hiremath by having the shutdown control logic being a rapid shutdown control logic based on the teachings of Ehsani (immediate shut down) because this would require a simple substitution of one known element (stopping of Hiremath) for another (immediate stopping of Ehsani) to obtain predictable results (prevention of damage/failure of the wind turbine).

Regarding claim 15, Hiremath and Ehsani further teach the plurality of response signatures comprise at least one of a load magnitude, a direction of the load being along a pitch axis, an acceleration vector of the at least one component, a first excitation frequency, a sensor communication loss, an acoustic signature corresponding to blade liberation (Hiremath ¶10, note “sensor may be an acoustic sensor configured within the internal cavity of the rotor blade to detect an increased noise level within the blade resulting from a separation”), a vibration signature corresponding to blade liberation, a bending moment affecting a rotor shaft or a tower of the wind turbine, or a combination thereof.

Regarding claim 17, Hiremath and Ehsani further teach the plurality of operations further comprise:
determining a type of blade liberation event based on the at least two actual response signatures (¶15, note “The monitored physical characteristic may be one or combination of light, sound, or pressure within the rotor blade;” emphasis added), wherein the type of blade liberation event comprises a departure of at least a portion of one of the plurality of rotor blades (Fig.4-7, note liberation at trailing edge 26).

Regarding claim 18, Hiremath and Ehsani further teach the rapid shutdown control logic comprises decelerating the rotor in a shortened time interval relative to a nominal shutdown control logic (Ehsani ¶54, note stopping the rotor immediately decelerates a rotor in a shorter time period that nominal shut downs which could include allowing the rotor to keep rotating).

Allowable Subject Matter
Claims 3-5, 8, 16 and 19-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
The following claimed subject matter was not found in the prior art:
the acceleration vector of the at least one component comprises: a horizontal and a vertical displacement of the rotor in response to the load on the rotor;
note that the none of the closest prior art references (Hiremath and Ehsani) disclose a response signature directed to an acceleration vector;
no additional prior art references were found that would anticipate or could be used to establish a prima facie case of obviousness;
the acceleration vector of the at least one component comprises: an acceleration of a nacelle of the wind turbine in response to the wind loading, wherein the nacelle acceleration comprises an oscillation direction, an oscillation frequency, and an oscillation magnitude of the nacelle;
note that the none of the closest prior art references (Hiremath and Ehsani) disclose a response signature directed to an acceleration vector;
no additional prior art references were found that would anticipate or could be used to establish a prima facie case of obviousness;
the acceleration vector of the at least one component comprises: a rotor speed response, wherein the rotor speed response is indicative of an acceleration or deceleration of the rotor in response to a rotor mass balance and rotational position;
note that the none of the closest prior art references (Hiremath and Ehsani) disclose a response signature directed to an acceleration vector;
no additional prior art references were found that would anticipate or could be used to establish a prima facie case of obviousness;
the rapid shutdown control logic comprises: overriding a nominal operational limit of at least one component of the wind turbine; and, establishing a rapid shutdown setpoint for the at least one component, wherein the rapid shutdown setpoint has a value greater than the nominal operational limit such that excessive loading or damage of the at least one component is permitted;
note that the none of the closest prior art references (Hiremath and Ehsani) disclose an overriding a nominal operational limit that would permit excessive loading or damage to a component of the wind turbine;
no additional prior art references were found that would anticipate or could be used to establish a prima facie case of obviousness;
decelerating the rotor and a shortened time interval comprises: generating, with the controller, a pitch setpoint command for the plurality of rotor blades, wherein the pitch setpoint command directs a pitch control mechanism to pitch the plurality of rotor blades to feather at a pitch rate exceeding a nominal pitch rate threshold; and, generating, with the controller, a generator setpoint for a generator of the wind turbine, wherein the generator setpoint directs a converter controller to develop a generator torque exceeding a nominal generator torque threshold; and, overriding an operational limit of at least one component of the wind turbine, wherein the operational limit is above a nominal operational limit such that excessive loading or damage of the at least one component is permitted;
note that the none of the closest prior art references (Hiremath and Ehsani) disclose an overriding a nominal operational limit that would permit excessive loading or damage to a component of the wind turbine;
no additional prior art references were found that would anticipate or could be used to establish a prima facie case of obviousness.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN G FLORES whose telephone number is (571)272-3486. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUAN G FLORES/Primary Examiner, Art Unit 3745